Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims  1,6-7,11-12,16,21-22,26-27,31,36-37,41-42,46,51-52 and 56-57 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “wherein the determining the uplink beam used for the PUCCH transmission based on the acquired indication signaling comprises one of the following methods: method 1: determining a Beam Pair Linkage (BPL) based on the acquired indication signaling, wherein the BPL is configured to determine the uplink beam used for the PUCCH transmission or a Quasi-Co-Location (QCL) relationship between a Demodulation Reference Signal (DMRS) port of the PUCCH and a port on a resource of a first reference signal; and the performing the PUCCH transmission with the determined uplink beam comprises: performing the PUCCH transmission with an uplink beam corresponding to the BPL; or, determining the QCL relationship between a DMRS port of the PUCCH and a port on the resource of the first reference signal according to the BPL, and performing the PUCCH transmission by the QCL relationship; method 2: determining a beam index for identifying the uplink beam for the PUCCH transmission based on the acquired indication signaling; and the performing the PUCCH transmission with the determined uplink beam comprises: performing the PUCCH transmission with the uplink beam corresponding to the beam index; method 3: determining QCL relationships between a DMRS port of the PUCCH and all ports or appointed ports on a resource of a first reference signal based on the acquired indication signaling; and the performing the PUCCH transmission with the determined uplink beam comprises: performing the PUCCH transmission by the QCL relationships; wherein the method 3 further comprises: determining a resource of a first reference signal in a plurality of pre-configured resources of the first reference signal based on the acquired indication signaling; determining that a DMRS port of the PUCCH and a port on the determined resource of the first reference signal have a QCL relationship; and performing the PUCCH transmission by the QCL relationship; or, determining a resource of a first reference signal in a plurality of pre-configured resources of the first reference signal and at least one port on the determined resource of the first reference signal based on the acquired indication signaling; determining that a DMRS port of the PUCCH and the at least one port on the determined resource of the first reference signal have a QCL relationship; and performing the PUCCH transmission by the QCL relationship. “. 

As to claims 6, 7, 11 and 12, the claims are allowed as being dependent from an allowable claim.

The following is an examiner’s statement of reasons for allowance: As to claim 16, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “wherein the transmitting the indication signaling, the indication signaling being used by the terminal to determine the uplink beam used for the PUCCH transmission comprises one of the following methods: method 1: indicating, by the indication signaling, a Beam Pair Linkage (BPL) wherein the BPL is configured to determine the uplink beam used for the PUCCH transmission or a Quasi-Co- Location (QCL) relationship between a Demodulation Reference Signal (DMRS) port of the PUCCH and a port on a resource of a first reference signal; and the determining that the terminal transmits the PUCCH according to the uplink beam determined according to the indication signaling comprises: determining that the terminal transmits the PUCCH with an uplink beam corresponding to the BPL; or, determining that the terminal determines the QCL relationship between a DMRS port of the PUCCH and a port on the resource of the first reference signal, and performs the PUCCH transmission by the QCL relationship; method 2: indicating, by the indication signaling, a beam index for identifying the uplink beam used for the PUCCH transmission; and the determining that the terminal transmits the PUCCH according to the uplink beam determined according to the indication signaling comprises: determining that the terminal transmits the PUCCH with the uplink beam corresponding to the beam index; method 3: indicating, by the indication signaling, QCL relationships between a DMRS port of the PUCCH and all ports or appointed ports on a resource of a first reference signal; and the determining that the terminal transmits the PUCCH according to the uplink beam determined according to the indication signaling comprises: determining that the terminal performs the PUCCH transmission by the QCL relationships; wherein the method 3 comprises: indicating, by the indication signaling, a resource of a first reference signal in a plurality of pre-configured resources of the first reference signal; and determining that the terminal performs the PUCCH transmission according to a QCL relationship between a DMRS port of the PUCCH and a port on the indicated first reference signal resource; or indicating, by the indication signaling, at least one port on a resource of a first reference signal in a plurality of pre-configured resources of the first reference signal; and determining that the terminal performs the PUCCH transmission according to a QCL relationship between a DMRS port of the PUCCH and the at least one port on the resource of the first reference signal.”

As to claims 21, 22, 26, 27, 46, 51, 52, 56 and 57, the claims are allowed as being dependent from an allowable claim.

The following is an examiner’s statement of reasons for allowance: As to claim 31, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “wherein the at least one processor is further configured to read and execute programs stored in the memory to: determine a Beam Pair Linkage (BPL) based on the acquired indication signaling; the BPL is configured to determine the uplink beam used for the PUCCH transmission or a Quasi- Co-Location (QCL) relationship between a Demodulation Reference Signal (DMRS) port of the PUCCH and a port on a resource of a first reference signal; and perform the PUCCH transmission with an uplink beam corresponding to the BPL; or, determine the QCL relationship between a DMRS port of the PUCCH and a port on the resource of the first reference signal according to the BPL, and perform the PUCCH transmission by the QCL relationship; or, determine a beam index for identifying the uplink beam for the PUCCH transmission based on the acquired indication signaling; and perform the PUCCH transmission with the uplink beam corresponding to the beam index; or, determine QCL relationships between a DMRS port of the PUCCH and all ports or appointed ports on a resource of a first reference signal based on the acquired indication signaling; and perform the PUCCH transmission by the QCL relationships; wherein the at least one processor is configured to read and execute programs stored in the memory to: determine a resource of a first reference signal in a plurality of pre-configured resources of the first reference signal based on the acquired indication signaling, and determine that a DMRS port of the PUCCH and a port on the determined resource of the first reference signal have a QCL relationship; and perform the PUCCH transmission by the QCL relationship; or determine a resource of a first reference signal in a plurality of pre-configured resources of the first reference signal and at least one port on the determined resource of the first reference signal based on the acquired indication signaling, and determine that a DMRS port of the PUCCH and the at least one port on the determined resource of the first reference signal have a QCL relationship; perform the PUCCH transmission by the QCL relationship.”

As to claims 36, 37, 41 and 42 the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAUTAM SHARMA/            Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/            Primary Examiner, Art Unit 2467